DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Doak Horne on 07/20/2022.

Claim 1, line 13 should be amended as follows:
	“…(i) at least one annular circumferential seal, [[situate]] situated proximate said…”

Claim 1, line 25 should be amended as follows:
	“…[[(ivi)]] (iii) said plurality of radially outwardly-biased collet finger…”

Claim 1, line 31 should be amended as follows:
	“…[[(v)]] (iv) an interior bore for permitting passing therethrough of said…”

Claim 11, line 28 should be amended as follows:
	“…casing and causing said dissolvable ball to flow downhole and come to rest…”

Claim 11, line 30 should be amended as follows:
	“…member at [[-]]an uppermost portion of said tubular…”

Claim 11, line 31 should be amended as follows:
	“…fluid pressure to said dissolvable ball so as to cause said…”

Claim 11, line 32 should be amended as follows:
	“…engage a periphery of said dissolvable ball so as [[-]]to prevent…”

Claim 11, line 37 should be amended as follows:
	“…and above said dissolvable ball situated in said tubular…”

Claim 11, line 39 should be amended as follows:
	“…causing said dissolvable ball to be removed or dissolved…”

Claim 11, line 61 should be amended as follows:
	“…each of said [[hollow]] tubular baffle members…”

Claim 11, line 85 should be amended as follows:
	“…uppermost portion of said [[annular hollow]] tubular baffle member…”

Claim 11, lines 88-89 should be amended as follows:
	“…mouth of said [[annular hollow]] tubular baffle member…”

Claim 11, line 90 should be amended as follows:
	“…and through said [[annular hollow]] tubular baffle member…”

Claim 16, lines 22-23 should be amended as follows:
	“…and lower same downhole in said well casing until said collet finger protuberances [[engage]] engaged in said first tubular baffle member…”

Claim 16, line 30 should be amended as follows:
	“…causing said dissolvable ball to flow downhole and come to…”

Claim 16, line 32 should be amended as follows:
	“…uphole fluid pressure to said dissolvable ball so as to…”

Claim 16, line 33 should be amended as follows:
	“…sealingly engage a periphery of said dissolvable ball so as…”

Claim 16, line 38 should be amended as follows:
	“…lowermost landing sub and dissolvable ball…”

Claim 16, line 40 should be amended as follows:
	“…causing said dissolvable ball to be removed or dissolved…”

Claim 16, line 51 should be amended as follows:
	“…to force release of the collet finger protuberances [[with]] from said annular…”

Claim 26, line 8 should be amended as follows:
	“…[[situate]] situated proximate said uphole end and uphole of radially outwardly-…”

Allowable Subject Matter
Claims 1-6, 8-11, 15-16, 20-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676